,'~A.o 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of I



                                         UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          V.                                   (For Offenses Committed On or After November 1, 1987)


                    Flavio De Los Santos-Pascual                               Case Number: 3:19-mj-23998




 REGISTRATION NO. 89454298                                                                                        SEP 3 0 2019
 THE DEFENDANT:                                                                     CLERK, U.S. DISTRICT COURT
  1ZJ pleaded guilty to count(s) 1 of Complaint                                  SOUTHERN DISTRICT OF CALIFORNIA
                                  ---~-------------t_-B....c¥_-_-_-_-_-_-_-_-_-_~-=-~-=-::.:_:=c~t~"'!.!~
  D was found guilty to count(s)                                                                          OEPUTY

      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                         Nature of Offense                                                       Count Number(s)
 8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                             1

   •    The defendant has been found not guilty on count(s)
                                    -------------------
   •    Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of(
                                  \1 .
                             //'EJ TIME SERVED                               • ________ days
   IZl Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, September 30, 2019
                                                                             Date oflmposition of Sentence



                                                                             niifil.li::::wcK
                           .-;
                           -.-\
  Received             ',:"
                 ~nu=s~M~----'"'---------
                                                                             UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                      3: 19-mj-23998
